In an action to recover damages for wrongful death and personal injuries predicated upon medical malpractice, defendant Eric Entin appeals from an order of the Supreme Court, Nassau County, dated February 17, 1977, which denied his motion to preclude plaintiff from offering of any evidence of particulars which had been demanded, or, in the alternative, for a further bill of particulars. Order affirmed, with $50 costs and disbursements. Special Term properly exercised its discretion in denying the motion for an order of preclusion or for a further bill of particulars. Martuscello, J. P., Latham, Shapiro and O’Con-nor, JJ., concur.